Filed Pursuant to Rule424(b)(3) Registration No.333-152760 UNITED DEVELOPMENT FUNDING IV SUPPLEMENT NO. 7 DATED DECEMBER 9, 2010 TO THE PROSPECTUS DATED NOVEMBER 12, 2009 This document supplements, and should be read in conjunction with, our prospectus dated November12, 2009 relating to our offering of 35,000,000 common shares of beneficial interest, as supplemented by Supplement No. 4 dated August 9, 2010, Supplement No. 5 dated September 7, 2010 and Supplement No. 6 dated September 17, 2010. On November15, 2010, we filed with the United States Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010. This Quarterly Report (excluding the exhibits thereto) is attached as Annex A to this Supplement No. 7. Unless otherwise defined in this Supplement No.7, capitalized terms used have the same meanings as set forth in the prospectus. The purpose of this Supplement No.7 is to disclose: • the status of our public offering; • compensation paid in connection with our organization and operation; • the renewal of the advisory agreement; • clarification of our Subordinated Incentive Fee; • our selected financial data; • information regarding our performance; • our real property loans and investments; and • our updated financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations, as disclosed in Annex A. Status of our Public Offering As of December 2, 2010, we had accepted subscriptions and issued an aggregate of 2,328,501 common shares of beneficial interest, consisting of 2,298,585 shares that have been issued in exchange for gross proceeds of approximately $45.9 million and another 29,916 shares issued in accordance with our distribution reinvestment plan. As of December 2, 2010, 22,701,415 shares remained available for sale to the public pursuant to our offering. We will sell our common shares of beneficial interest in our offering until the earlier of November12, 2011, unless extended by our board of trustees for an additional year or as otherwise permitted under applicable law, or the date on which the maximum amount has been sold. Compensation The following information should be read in conjunction with the discussion contained in the “Prospectus Summary – Compensation to the Dealer Manager, and Our Advisor and Its Affiliates” section beginning on page14 of the prospectus and the “Compensation” section beginning on page 109 of the prospectus: Compensation Paid Type of Compensation Amounts incurred for the nine months ended September 30, 2010 Amounts incurred from inception through December31, 2009 Organizational and Offering Stage: Selling Commissions (1) $ $ Dealer Manager Fee (1) $ $ Organization and Offering Expenses (2) $ $ Operational Stage: Acquisition and Origination Fees and Expenses (2) $ $ Advisory Fees (2) $ $ Debt Financing Fees (2) $ $ - Other Operating Expenses (2) $ - $ - Subordinated Incentive Fee (2) $ - $ - Disposition/Liquidation Stage: Securitized Loan Pool Placement Fee (2) $ - $ - Disposition Fees (2) $ - $ - Subordinated Incentive Listing Fee (2) $ - $ - (1)Paid to Realty Capital Securities. (2)Paid to our advisor or affiliates of our advisor. As of September 30, 2010, compensation incurred but not yet paid was approximately $404,005, representing normal accruals for first, second and third quarter 2010 activities. Renewal of Advisory Agreement The following information should be read in conjunction with the discussion contained in the “Management – The Advisory Agreement” section beginning on page100 of the prospectus: On November 12, 2010, we, along with our advisor, executed a mutual consent to renew the advisory agreement. As a result of the renewal, the advisory agreement was extended through November 12, 2011. Subordinated Incentive Fee The ”Subordinated Incentive Fee – Form of Compensation” section of the table in the “Prospectus Summary– Compensation to the Dealer Manager, and Our Advisor and Its Affiliates” section beginning on page14 of the prospectus, the first table in the “Compensation” section beginning on page109 of the prospectus and all similar discussions appearing throughout the prospectus are superseded in their entirety as follows: Type of Compensation Form of Compensation Subordinated Incentive Fee (paid to our advisor) (7)(8) 15% of the amount by which our net income for the immediately preceding year exceeds the sum of the total amount of capital raised from (and returned to) investors and the amount of cash flow necessary to generate a 10% annual cumulative, non-compounded return to investors. The fee will be paid annually and upon termination of the advisory agreement. If the fee is being paid upon termination of the advisory agreement, then such fee will be appropriately pro rated for a partial year and calculated based upon our net income and aggregate capital contributions for such partial year. 2 Selected Financial Data The following new section is added after the “Estimated Use of Proceeds” section beginning on page 60 of the prospectus: The following selected financial data should be read with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the notes thereto in our 2009 Annual Report on Form10-K, incorporated by reference into the prospectus, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the notes thereto in our Quarterly Report on Form10-Q for the quarter ended September30, 2010. Our historical results are not necessarily indicative of results for any future period. The following tables present summarized financial information, including balance sheet data, operating data, and statement of cash flows data in a format consistent with our financial statements. September 30, December31, BALANCE SHEET DATA Cash and cash equivalents $ $ $ Loan participation interest– related party — Notes receivable — — Notes receivable– related party — — Deferred offering costs Other assets — Total assets $ $ $ Accrued liabilities– related party $ $ $ Note payable — — Senior credit facility and line of credit — Other liabilities — Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Period from May 28, 2008 Nine Months (Inception) Ended Year Ended through September 30, 2010 December 31, 2009 December 31, 2008 OPERATING DATA Interest income– related party $ $ $ — Total revenues General and administrative expenses Interest expense — — Total expenses Net income (loss) ) Net income (loss) per share (1) ) Funds from operations (2) ) Net operating income (3) — STATEMENT OF CASH FLOWS DATA Cash flows provided by (used in) operating activities ) ) Cash flows used in investing activities ) ) — Cash flows provided by financing activities 3 Net income (loss) per share is based upon the weighted average number of common shares of beneficial interest outstanding. Distributions by us of our current and accumulated earnings and profits for federal income tax purposes are taxable to shareholders as ordinary income. Distributions in excess of these earnings and profits generally are treated as a non-taxable reduction of the shareholders’ basis in the common shares of beneficial interest to the extent thereof (a return of capital for tax purposes) and, thereafter, as taxable gain. These distributions in excess of earnings and profits will have the effect of deferring taxation of the distributions until the sale of our shareholders’ common shares. For additional information on funds from operations, refer to the “Our Performance– Funds from Operations and Modified Funds from Operations” section of this supplement, which includes a reconciliation of our GAAP net income (loss) to funds from operations for the nine month period ended September 30, 2010, the year ended December31, 2009, and for the period from May28, 2008 (Date of Inception) through December31, 2008. For additional information on net operating income, refer to the “Our Performance– Net Operating Income (Loss)” section of this supplement, which includes a reconciliation of our GAAP net loss to net operating income for the nine month period ended September 30, 2010, the year ended December31, 2009, and for the period from May28, 2008 (Date of Inception) through December31, 2008. Our Performance The following new section is added after the “Estimated Use of Proceeds” section beginning on page 60 of the prospectus and the “Selected Financial Data” section of this supplement: Funds From Operations and Modified Funds from Operations One of our objectives is to provide cash distributions to our shareholders from cash generated by our operations. Due to certain unique operating characteristics of real estate companies, the National Association of Real Estate Investment Trusts (“NAREIT”), an industry trade group, has promulgated a measure known as Funds From Operations (“FFO”) which we believe to be an appropriate supplemental measure to reflect the operating performance of a real estate investment trust (“REIT”). FFO is not equivalent to our net income or loss as determined under accounting principles generally accepted in the United States (“GAAP”). We define FFO, a non-GAAP measure, consistent with the standards established by the White Paper on FFO approved by the Board of Governors of NAREIT, as revised in February 2004 (the “White Paper”). The White Paper defines FFO as net income or loss computed in accordance with GAAP, excluding gains or losses from sales of property but including asset impairment writedowns, plus depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures. Adjustments for unconsolidated partnerships and joint ventures are calculated to reflect FFO. However, changes in the accounting and reporting rules under GAAP that have been put into effect since the establishment of NAREIT’s definition of FFO have prompted an increase in the non-cash and non-operating items included in FFO. As such, in addition to FFO, we use modified funds from operations (“Modified Funds from Operations” or “MFFO”), which excludes from FFO acquisition-related costs, impairment charges and adjustments to fair value for derivatives not qualifying for hedge accounting, to further evaluate our operating performance. We are disclosing FFO and MFFO, and intend to disclose FFO and MFFO in future filings, because we consider these to be appropriate supplemental measures of a REIT’s operating performance as they are based on a net income analysis of property portfolio performance that excludes non-cash items such as depreciation or amortization. The historical accounting convention used for real estate assets requires straight-line depreciation of buildings and improvements, which implies that the value of real estate assets diminishes predictably over time. Since real estate values historically rise and fall with market conditions, presentations of operating results for a REIT, using historical accounting for depreciation, we believe, may be less informative. As a result, we believe that the use of FFO provides a more complete understanding of our performance. In addition, we believe that the use of MFFO is useful for investors as a measure of our operating performance because it excludes non-cash and non-operating items as well as charges that we consider more reflective of investing activities or non-operating valuation changes. The use of FFO and MFFO is recommended by the REIT industry as a supplemental performance measure. Presentation of this information is intended to assist the reader in comparing the operating performance of different REITs, although it should be noted that not all REITs calculate FFO and MFFO the same way, so comparisons with other REITs may not be meaningful. Furthermore, FFO and MFFO are not necessarily indicative of cash flow available to fund cash needs and should not be considered as an alternative to net income as an indication of our performance. Our FFO and MFFO reporting complies with NAREIT’s policy described above. 4 The following is a reconciliation of net loss to FFO and MFFO for the nine month period ended September 30, 2010, for the year ended December31, 2009, and for the period from May28, 2008 (Date of Inception) through December31, 2008. Period from Nine Months May28, 2008 Ended (Inception) September 30, 2010 Year Ended December 31, 2009 through December 31, 2008 Net income (loss), as reported $ $ ) $ Add: Amortization expense — — FFO $ $ ) $ Other adjustments: Acquisition expenses $ $ — $ — MFFO $ $ ) $ Net Operating Income (Loss) We are disclosing net operating income (loss), and intend to disclose net operating income (loss) in future filings, because we believe that net operating income (loss) provides an accurate measure of the operating performance of our operating assets because net operating income (loss) excludes certain items that are not directly associated with our investments. Net operating income (loss) is a non-GAAP financial measure that is defined as net income (loss), computed in accordance with GAAP, generated from properties before interest expense, general and administrative expenses, depreciation, amortization and interest and dividend income. Additionally, we believe that net operating income (loss) is a widely accepted measure of comparative operating performance in the real estate community. However, our use of the term net operating income (loss) may not be comparable to that of other real estate companies as they may have different methodologies for computing this amount. To facilitate understanding of this financial measure, the following is a reconciliation of net income (loss) to net operating income for the nine month period ended September 30, 2010, for the year ended December31, 2009, and for the period from May28, 2008 (Inception) through December31, 2008. Period from Nine Months May 28, 2008 Ended (Inception) September 30, 2010 Year Ended December 31, 2009 through December 31, 2008 Net income (loss), as reported $ $ ) $ Add: Interest expense — — General and administrative expense Amortization expense — — Less: Interest and dividend income ) ) ) Net operating income $ $ $ — Information Regarding Our Distributions We accepted our initial public subscribers effective December 18, 2009.Accordingly, fiscal year 2010 represents our first full year of operations.We expect to experience an increase in liquidity, operating income, and cash flows from operations as additional subscriptions for common shares are received and proceeds from such subscriptions are invested in revenue-generating real estate investments.Further, we believe operating income will improve in future periods as start-up costs and general and administrative expenses are borne over a larger investment portfolio. 5 Correspondingly, due to the start-up nature of our operations, as of September 30, 2010, we have distributed amounts in excess of our current and accumulated earnings and profits.However, the current distribution rate approximates90% of taxable income we expect for the full 2010 fiscal year. We must distribute to our shareholders at least 90% of our taxable income each year in order to meet the requirements for being treated as a REIT under the Internal Revenue Code of 1986, as amended. This requirement is described in greater detail in the “Federal Income Tax Considerations– Annual Distribution Requirements” section of our prospectus.The amount of the distributions to our shareholders (other than special distributions) is determined quarterly by our board of trustees and is dependent on a number of factors, including funds available for payment of distributions, our financial condition, loan funding commitments and annual distribution requirements needed to qualify or maintain our status as a REIT under the Internal Revenue Code of 1986, as amended. Our board of trustees has authorized a distribution of our earnings to our shareholders of record beginning as of the close of business on each day of the period commencing on December18, 2009 and ending on December 31, 2010. The distributions will be calculated based on the number of days each shareholder has been a shareholder of record based on 365days in the calendar year, and will be equal to $0.0043836 per common share of beneficial interest, which is equal to an annualized distribution rate of 8.0%, assuming a purchase price of $20.00 per share. These distributions of net income will be aggregated and paid in cash monthly in arrears. Therefore, the distributions declared for each record date in the December 2009 through December 2010 periods will be paid in January 2010 through January 2011, respectively. Distributions will be paid on or about the 25thday of the respective month or, if the 25thday of the month falls on a weekend or bank holiday, on the next business day following the 25thday of the month. Distributions for shareholders participating in our distribution reinvestment plan will be reinvested into our shares on the payment date of each distribution. On September 8, 2010, our board of trustees authorized a special distribution to our shareholders of record as of the close of business on September 15, 2010. This special distribution was paid in cash pro rata over all common shares of beneficial interest outstanding as of September 15, 2010 in an amount equal to $0.05 per common share of beneficial interest.This special distribution was paid in cash in October 2010. In addition, on September 8, 2010, our board of trustees authorized a special distribution to our shareholders of record as of the close of business on December 15, 2010.This special distribution will be paid pro rata over all common shares of beneficial interest outstanding as of December 15, 2010, in an amount to be determined by our officers, but which shall not be more than $0.20 or less than $0.10 per common share of beneficial interest unless our Chief Financial Officer determines that, as of the payment date for such distribution and after giving effect to the payment of a distribution of $0.10 per common share of beneficial interest from legally available funds, we will not be able to pay our debts as they become due in the usual course of business or our assets will be less than our total liabilities.This special distribution will be paid in cash in January 2011. In our initial quarters of operations, and from time to time thereafter, we may not generate enough cash flow to fully fund distributions paid.Therefore, some or all of our distributions may be paid from sources other than operating cash flow.We may, for example, generate cash to fund distributions from financing activities, including proceeds from our offering and borrowings (including borrowings secured by our assets) in anticipation of future operating cash flow. We utilize cash to fund operating expenses, make investments and pay distributions.We receive cash from operations (which includes interest payments) as well as cash from investing activities (which includes repayment of principal on loans we have made) and from financing activities (which includes borrowing proceeds and additional capital for the sale of our shares).We have secured a senior credit facility, a note payable, and lines of credit to manage the timing of our cash receipts and funding requirements.Over the long term, as additional subscriptions for common shares are received and proceeds from such subscriptions are invested in revenue-generating real estate investments, we expect that substantially all of our distributions will be funded from operating cash flow.Further, we believe operating income will improve in future periods as start-up costs and general and administrative expenses are borne over a larger investment portfolio. 6 As of September 30, 2010, we have made the following distributions to our shareholders: Period Ended Date Paid Distribution Amount December 31, 2009 January 21, 2010 January 31, 2010 February 22, 2010 February 28, 2010 March 23, 2010 March 31, 2010 April 22, 2010 April 30, 2010 May 20, 2010 May 31, 2010 June 23, 2010 June 30, 2010 July 22, 2010 July 31, 2010 August 23, 2010 August 31, 2010 September 23, 2010 For the nine months ended September 30, 2010, we paid distributions of $1,004,028 ($622,083 in cash and $381,945 in our common shares of beneficial interest pursuant to our distribution reinvestment plan), as compared to cash flows from operations of $(209,007).For the year ended December31, 2009, and for the period from our inception through December31, 2008, we did not pay any distributions. As of September 30, 2010, we had $206,581 of cash distributions declared that were paid subsequent to period end. The distributions declared and paid during each of our first three fiscal quarters of 2010, along with the amount of distributions reinvested pursuant to our distribution reinvestment plan and the portion of distributions paid from operating cash flows were as follows: Three Months Ended September 30, 2010 June 30, 2010 March 31, 2010 Distributions paid in cash $ $ $ Distributions reinvested Total distributions $ $ $ Source of distributions: Borrowings under credit facilities $ (100%) $ (100%) $ (100%) Total sources $ (100%) $ (100%) $ (100%) Distributions in excess of operating cash flows were funded via financing activities, specifically borrowings under our credit facilities, consistent with our intent to use our credit facilities to meet our investment and distribution cash requirements throughout our initial periods of operations. Real Property Loans and Investments The following information should be read in conjunction with the discussion contained in the “Investment Objectives and Criteria– Real Property Loans and Investments” section on page85 of the prospectus: As of September 30, 2010, we had originated 19 loans totaling approximately $98.4 million.We had approximately $32.9 million of commitments to be funded under terms of the notes receivable and loan participation interest (including related party), of which approximately $5.0 million relates to notes receivable – related party, $24.3 million relates to notes receivable, and approximately $3.6 million relates to commitments to be funded under terms of the loan participation interest – related party. 7 ANNEXA QUARTERLY REPORT ON FORM10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 See attached. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [Mark One] x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152760 (1933 Act) United Development Funding IV (Exact Name of Registrant as Specified in Its Charter) Maryland 26-2775282 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1301 Municipal Way, Suite 100, Grapevine, Texas 76051 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the Registrant’s common shares of beneficial interest, par value $0.01 per share, as of the close of business on November 9, 2010 was 2,128,873. UNITED DEVELOPMENT FUNDING IV FORM 10-Q Quarter Ended September 30, 2010 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and 2009, respectively (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009, respectively (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 33 PART II OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 3. Defaults Upon Senior Securities. 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information. 37 Item 6. Exhibits. 37 Signatures. 38 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. UNITED DEVELOPMENT FUNDING IV CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 Assets (unaudited) (audited) Cash and cash equivalents $ $ Restricted cash - Accrued interest receivable - Accrued receivable – related party Loan participation interest – related party Notes receivable, net - Notes receivable – related party - Deferred offering costs Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Accrued liabilities $ $ Accrued liabilities – related party Distributions payable Escrow payable - Senior credit facility - Line of credit - Note payable - Total liabilities Commitments and contingencies Shareholders’ equity: Shares of beneficial interest; $0.01 par value; 400,000,000 shares authorized; 1,876,226 shares issued and 1,873,726 shares outstanding at September 30, 2010, and 119,729 shares issued and outstanding at December 31, 2009, respectively Additional paid-in-capital Accumulated deficit ) ) Less:Treasury stock, 2,500 shares at September 30, 2010, at cost ) - Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements (unaudited). 3 UNITED DEVELOPMENT FUNDING IV CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine months Ended September 30, Revenues: Interest income – related party $ $
